DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11449004 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1),
Application 17/877,757
Patent US 11449004 B2
1. A system comprising: a display configured to project a plurality of views; and a tracking sensor proximal the display configured to determine a pose of one or more viewers; wherein the plurality of views are modified based on the pose of the one or more viewers when a number of viewers is at most a threshold number of viewers; and wherein the plurality of views are not modified based on the pose of the one or more viewers when the number of viewers is greater than the threshold number.
1. A system comprising: a display configured to project a plurality of views as a three-dimensional image, comprising a light source; a lenticular lens optically coupled to the light source that, with the light source, generates a light output having viewing angle dependency; and an optical volume optically coupled to the lenticular lens, wherein the light source transmits the light output to the optical volume; wherein the optical volume transmits the light output to free-space; and a tracking sensor proximal the display configured to determine a pose of one or more viewers; wherein the plurality of views are modified based on the pose of the one or more viewers when a number of viewers is at most a threshold number of viewers; and wherein the plurality of views are not modified based on the pose of the one or more viewers when the number of viewers is greater than the threshold number, when more than one view of the plurality of views is associated with an eye of a viewer, each of the more than one view associated with the eye position of the viewer is modified to be the same view; wherein when the display operates in a tracked mode, a processor connected to the display is configured to: determine a viewer pose of a viewer of the display; modify a view of the plurality of views based on the viewer pose; and align the plurality of views to the display based on a calibration of the display, wherein the display projects the aligned views; wherein when the display operates in an untracked mode, the processor is configured to: align the plurality of views to the display based on the calibration of the display, wherein the display projects the aligned views.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Odake et al. (US 20130307948 A1) in view of Pulli et al. (US 20210132693 A1).
Regarding claim 1, Odake discloses a system (fig. 1) comprising: 
a display (100 of fig. 1) configured to project a plurality of views (V1, V2, and V3 of figure 9 having a plurality of views that include the right and left views, R and L); and 
a tracking sensor (450 of fig. 1) proximal the display configured to determine a pose of one or more viewers ([0066] the tracking sensor detects relative positions of the eyes of the viewers, [0133], and a distance between the display device and the eyes, D of fig. 9); 
wherein the plurality of views are modified based on the pose of the one or more viewers (V1 and V2 of fig. 9, the views are modified to create 3D image for the display when the eyes of the two viewers are detected, [0144]) when a number of viewers is at most a threshold number of viewers (V1 and V2 of fig. 9, display 3D image to two viewers V1 and V2 when the number of viewers is equal to two, [0031]).  
It is noted that Odake suggests the plurality of views are displayed in 2-dimensional images to the viewer at the distance (V3, 2D, and D of fig. 9) and the viewers are greater than two (V1, V2, and V3 of fig. 9). 
However, Odake does not teach wherein the plurality of views are not modified based on the pose of the one or more viewers when the number of viewers is greater than the threshold number.
Pulli teaches a system (fig. 3) for projecting a plurality of views (views of fig. 16) on the screen (1610 of fig. 1) to create 3D views based on a tracking system (fig. 15), 
wherein the plurality of views are not modified based on the pose of the one or more viewers ([0042] a light field display can turn off emitters based upon eye tracking information to limit the views displayed to the viewing zones where viewers are likely to be located; [0081] When eye trackers are unable to track a viewer's eyes (e.g., no viewer is detected and/or the eye tracker loses tracking on one or both of the viewer's eyes), light field displays in accordance with many embodiments of the invention can fall back to a number of different modes as appropriate to the requirements of specific applications for this mode is turn off the emitters; [0110] the light field display exploits information concerning viewing zones that are not occupied by viewer eyes (indicated by X markings 1620) to switch off the emitters responsible for displaying views within those viewing zones; [0116] the ability to switch off the first emitter 1954 when there are no tracked eyes in viewing zones that receive light from the first emitter enables the light field display to reduce inter-microlens crosstalk in adjacent angular pixels) when the number of viewers is greater than the threshold number ([0042] where viewers are likely to be located and [0081] the viewers eyes are not tracked; and the viewers are greater two, 1620 of fig. 16. Each viewer has eyes as viewer eyes are not detected by the eye tracking device, 1620 of fig. 16. Pulli further suggests the process, 1001(1010), 1002, 1012, and 1014 of fig. 10, for tracking the viewers’ eyes when the viewers are located, controlling emitters to display rendered views in corresponding viewing zones as a conventional 2D display [0078], and providing a user instruction deactivating the display, [0080], when the eyes are not tracked, [0081]).
 	Taking the teachings of Odake and Pulli together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the views are not modified of Pulli into system of Odake to improve the reliability with which the 3D position of a viewer's eyes is estimated and provide a benefit of deactivating emitters is an improvement in image quality due to a reduction in crosstalk. Significant processing efficiencies can also be achieved by only rendering views for viewing zones containing tracked eyes.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gremse et al. (US 20110193863 A1) discloses the three dimensional image display using the tracking device to duplicate views.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425